Title: Lambert Wickes to the American Commissioners, 4 July 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen,
St. Mallo July 4th. 1777.
I wrote you the 28th. June Advising of my Safe arrival at this port, also informing of the success of our late Cruize and have now the pleasure to Acquaint you of the Safe Arrival of Captain Johnston in the Brig Lexington at Morlax. I have wrote him and desired if he is not well Situated there, to get a good Pilot and Come up here. I should be very Glad if you would let me know where you would chuse him to proceed to, As I may give him orders Accordingly. Also please let me know If I may begin and purchase Guns and Arm the Reprisal as fast as possible. I think you had best Sell the Dolphin or employ her as a Packet as She is by no Means fitt for a Cruizer, and only hinders us in Cruizing as She is not Able to Sail with us. I should be very glad to hear from you as soon as possible. I think there is little propect of doing any thing more on this Coast and am in hopes you will order Capt. Johnson and me to proceed for America together, As soon as I Can get ready and fitt for Sea If you think any thing more Advantagous Can be done for the United States by Cruizing in Europe I shall submit to your Determination with pleasure. The Commissary and Commedant of this port are well disposed to render us every service in their power and we have been very well received and treated by all the Merchants and principal people of this place. We Can get all the Guns and every thing Neccessary here for Compleating, Arming [and] fitting the Ship Reprisal on as reasonable terms as in any Port of France and am in hopes soon to receive your Instructions on this head. Please make my Compliments to Messrs. Carmichael and Capt. Hynson if at Parris. From Gentlemen Your most obedient and Humble Servant
Lambt. Wickes
 
Addressed: To / The Honble. Dr. Benja. Franklin / at / Parris
Notation: Capt Wicks. July 4th 1777
